DETAILED ACTION
Claims 1-2, 4-7, 9-12, and 14-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2021, has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities:
For improved grammar/readability, please either delete “wherein” in line 1, OR delete “to” in line 3.
Claim 10 is objected to because of the following informalities:
For improved grammar/readability, please either delete “wherein” in line 1, OR delete “to” in line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-7, 9-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 1, at the end, “the plurality of processing elements of the at least two graphics processing units”.  From lines 5-6, the plurality of processing elements are of the plurality of graphics processing units, and not necessarily of the at least two graphics processing unit.
In claim 5, “the plurality of processing elements of the at least two graphics processing units” for similar reasons.
In claim 6, at the end, “the plurality of processing elements of the at least two graphics processing units” for similar reasons.
In claim 10, “the plurality of processing elements of the at least two graphics processing units” for similar reasons.
In claim 11, at the end, “the plurality of processing elements of the at least two graphics processing units” for similar reasons.
All dependent claims are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al., “Dynamic Warp Formation and Scheduling for Efficient GPU Control Flow”, 40th IEEE/ACM International Symposium on Microarchitecture, 2007, pp.407-418 (herein referred to as Fung), in view of Paul et al., U.S. Patent Application Publication No. 2014/0143565 A1 (herein referred to as Paul).
Referring to claim 1, Fung has taught a graphics processor (see FIG.2) comprising:
a) a plurality of graphics processing cores (see FIG.2, and note the graphics shader cores);
b) While Fung has taught that each core has an instruction cache to receive a stream of instructions (see FIG.2, I-Cache), Fung has not taught that the plurality of graphics processing cores are communicably coupled to the instruction cache.  However, Paul, in FIG.1, has taught graphics cores 108 to 110 that not only include their own cache 112 to 114, but also include a shared L2 cache 116 for storing instructions (see paragraph [0024]).  A memory hierarchy has known advantages in the art, including to balance access speed of instructions and cost (memories closer to the cores are usually smaller and more expensive).  Therefore, by including a shared L2 instruction cache in Fung, the system would be able to more quickly access instructions that cannot fit into the individual core caches.  This is beneficial because without the L2 cache, those instruction would be retrieved much more slowly from slower main memory.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fung such that plurality of graphics processing cores are communicably coupled to the instruction cache.
c) Fung has further taught the graphics processing cores comprising:
	c1) a plurality of graphics processing units (see the pipelines of the cores in FIG.2) comprising a plurality of processing elements (there are inherent processing elements in each pipeline to carry out various functions);
c2) a thread control circuit to:
c2A) receive an instruction set of the stream of instructions for execution on at least two graphics processing units of the plurality of graphics processing units (see FIG.9.  Each warp (Wn) (which includes a group of threads - see the abstract) includes a set of instructions from up to four threads that correspond to the four graphics processing units (pipelines) in FIG.2.  For example, warp W0 includes a set of instructions to execute on at least two of the units); and
c2B) determine whether the instruction set requires data dependent addressing (FIG.9 sets forth operation in response to a conditional branch.  A conditional branch performs addressing of a target instruction as a result of its dependence on a data input (see the paragraph before section 3.1 - “input-dependent branch”).  As an example, in FIG.9, the branch at the diverge point is data dependent on some input.  If the input does satisfies some condition, then data-dependent addressing of the target (e.g. code B) is required.  Otherwise, data-dependent addressing of the target is not required and code A is executed); and
d) Fung has further taught a scheduler communicably coupled to the plurality of graphics processing units and the thread control circuit (see FIG.4.  The scheduler is coupled to the processing units (on right), and some control circuit which sends threads to the scheduler (on left)), the scheduler to select between a synchronized execution environment for the at least two graphics processing units and an unsynchronized execution environment for the at least two graphics processing units based at least in part on the determination whether the instruction set requires data dependent addressing, wherein the synchronized execution environment is selected in response to the determination that the instruction set does not require data dependent addressing, and wherein the unsynchronized execution environment is selected in response to the determination that the instruction set requires data dependent addressing; and in response to selection of the synchronized execution environment, synchronize instruction transmission by sending a first instruction in the instruction set to the at least two graphics processing units for synchronous execution by different processing elements of the plurality of processing elements in the at least two graphics processing units (see FIG.9.  For threads in a warp that don’t require data-dependent addressing of the target and execute the fall-through code (e.g. code A), a synchronized environment is selected and the same instruction is sent to the number of units required by those threads.  For instance, in W0, the top two threads (solid arrowheads) fall through to the same instruction(s) (code A), and code A is synchronously sent to two units for execution.  For the remaining threads that require data-dependent addressing and jump to the branch target (e.g. code B), an unsynchronized environment is selected because instead of synchronously transmitting the bottom two threads (in W0) with the upper two threads, they execute serially with respect to the threads executing code A (i.e., W0-B follows W0-A)).
Referring to claim 2, Fung, as modified, has taught the graphics processor of claim 1, the thread control circuit to:
a) determine that the instruction set does not require data dependent addressing (the component that determines that the threads diverge at the branch point is the thread dispatcher); and
b) wherein the scheduler, in response to the determination that the instruction set does not require data dependent addressing, is to: synchronize transmission of the instruction set on a data bus coupled to the at least two graphics processing execution units (again, see the rejection of claim 1.  Any threads that don’t require data-dependent addressing execute the fall-through code (e.g. code A).  As such, code A is synchronously transmitted on a data bus to the graphics units to execute code A at the same time (see W0-A)).
Claim 4 is rejected for reasoning set forth in the rejection of claim 1.  That is, if data-dependent addressing is required for at least one thread, then there will be some lack of synchronization because W0-A and W0-B will have to execute serially in the unsynchronized environment.
Claim 5 is rejected for reasoning set forth in the rejection of claim 1.  Again, the solids in W0 are executed serially with respect to the empties in W0.
Claims 6-7 and 9-10 are respectively rejected for similar reasons as claims 1-2 and 4-5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung.
Claims 11-12 and 14-15 are respectively rejected for similar reasoning set forth in the rejections of claims 1-2 and 4-5.  However, as claims 11-12 and 14-15 do not require the “instruction cache” limitations of claim 1, claims 11-12 and 14-15 are anticipated by Fung (not obvious in view of Fung and Paul).

---------------------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lanka et al., U.S. Patent Application Publication No. 2017/0300361 A1 (herein referred to as Lanka), in view of Paul.
Referring to claim 1, Lanka has taught a graphics processor (e.g. FIG.8) comprising:
a) a plurality of graphics processing cores (FIG.8, cores 880)
b) Lanka has further taught the graphics processing cores comprising:
	b1) a plurality of graphics processing units (see FIG.8, units 850) comprising a plurality of processing elements (FIGs.8-9, EUs);
b2) a thread control circuit (at least FIG.9, 904) to:
b2A) receive an instruction set of a stream of instructions for execution on at least two graphics processing units of the plurality of graphics processing units (see FIG.2B and paragraphs [0045]-[0051].  An instruction set (at least two of commands 1-6 of FIG.2B is received).  As instructions may be executed in parallel (paragraph [0049]), they would require two graphics processing units); and
b2B) determine whether the instruction set requires data dependent addressing (the examiner notes that applicant has not explained what data-dependent addressing is.  In FIG.2B, dependencies between commands are shown.  Instructions access/address registers (for inputs and outputs) (e.g. paragraph [0019]).  Thus, any addressing that dependent commands 3, 5, and 6 perform, is dependent on a notification data (e.g. for CMD3 to proceed, notification data corresponding to NOTIFY 1 must be received)); and
c) a scheduler (at least FIG.2B) communicably coupled to the plurality of graphics processing units and the thread control circuit, the scheduler to select between a synchronized execution environment for the at least two graphics processing units and an unsynchronized execution environment for the at least two graphics processing units based at least in part on the determination whether the instruction set requires data dependent addressing, wherein the synchronized execution environment is selected in response to the determination that the instruction set does not require data dependent addressing, and wherein the unsynchronized execution environment is selected in response to the determination that the instruction set requires data dependent addressing; and in response to selection of the synchronized execution environment, synchronize instruction transmission by sending a first instruction in the instruction set to the at least two graphics processing units for synchronous execution by different processing elements of the plurality of processing elements in the at least two graphics processing units (see FIG.2B and paragraphs [0045]-[0051].  As instructions 1, 2, and 4 are independent (require no data-dependent addressing), a synchronized environment is selected in which they are executed in parallel.  As the graphics instruction set includes a SIMD instruction set (paragraph [0100]), this means that instruction 1 (CMD 1), for instance, would be sent to multiple graphics units in this mode to carry out multiple data processing.  However, for commands 3, 6, and 5, which include data-dependent addressing, an unsynchronized environment is selected that involves non-parallel transmission/execution.  For example, instructions 3 and 6 are transmitted/executed after 1, 2, and 4.  And, instruction 5 is transmitted/executed after instructions 3 and 6).
d) Lanka has not taught that the plurality of graphics processing cores are communicably coupled to an instruction cache to receive the stream of instructions.  However, Paul, in FIG.1, has taught graphics cores 108 to 110 that not only include their own cache 112 to 114, but also include a shared L2 cache 116 for storing instructions (see paragraph [0024]).  A memory hierarchy has known advantages in the art, including to balance access speed of instructions and cost (memories closer to the cores are usually smaller and more expensive).  Therefore, by including a shared L2 instruction cache in Lanka, the system would be able to more quickly access instructions that cannot fit into the individual caches (e.g. FIG.9, 906).  This is beneficial because without the shared L2 cache, those instruction would be retrieved much more slowly from slower main memory.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lanka such that the plurality of graphics processing cores are communicably coupled to an instruction cache to receive the stream of instructions.
Referring to claim 2, Lanka, as modified, has taught the graphics processor of claim 1, the thread control circuit to:
a) determine that the instruction set does not require data dependent addressing (such is the case for instructions 1, 2, and 4 in FIG.2B); and
b) wherein the scheduler, in response to the determination that the instruction set does not require data dependent addressing, is to: synchronize transmission of the instruction set on a data bus coupled to the at least two graphics processing execution units (again, the instructions are transmitted/executed in parallel per paragraph [0049]).
Claim 4 is rejected for reasoning set forth in the rejection of claim 1.  That is, if data-dependent addressing is required, then instructions will execute serially in the unsynchronized environment.
Claim 5 is rejected for reasoning set forth in the rejection of claim 1.  Again, CMDs 3 and 6 are executed in parallel, but serially with respect to CMDs 1, 2, 4, and 5.
Claims 6-7 and 9-10 are respectively rejected for similar reasons as claims 1-2 and 4-5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanka.
Claims 11-12 and 14-15 are respectively rejected for similar reasoning set forth in the rejections of claims 1-2 and 4-5.  However, as claims 11-12 and 14-15 do not require the “instruction cache” limitations of claim 1, claims 11-12 and 14-15 are anticipated by Lanka (not obvious in view of Lanka and Paul).

Response to Arguments
Applicant generally argues that the prior art does not preclude patentability of the claims as amended.
The examiner respectfully disagrees for reasons set forth in the rejections above.

Examiner Note
The examiner notes that a second grounds of rejection has been introduced to address a different interpretation of “data-dependent addressing”.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Verdoolaege et al., has taught examples of data-dependent addressing (e.g. FIG.4, section 4.6, etc.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183